Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1, 3, 4, 6, 9, 10, 13, 16, 18-20, 23 and 24 are under consideration in this application.
            Claims 2, 11, 21 and 25-28 are held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
Election/Restrictions
The restriction requirement is deemed sound and proper and the finality is hereby maintained.
Again, the application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (I) wherein m is one,  R1 is (optionally substituted) pyridyl,  A is isoxazole, R2-R5 represent non-heterocyclic groups, m is one and R’, R and L1  as set forh in claim 1, exclusively.  All additional heteroaryl rings are drawn to non-elected subject matter.
                             Improper Markush Grouping Rejection
Claims 1, 3, 4, 6, 9, 10, 13, 16, 18-20, 23 and 24 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The compounds do not even belong to a recognized class of compounds because every variable varies having substituents with complex meanings and seemingly endless permutations and combinations.  The recited compounds present a variable core and thus the Markush Group(s) represented by A, R1 and m render the claims clearly improper.  Moreover, the members encompass any and all unknown 5- to 6-membered heteroaryl, having any combination of heteroatoms and compounds having non-heterocyclic groups as substituents. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a plurality of classes mono, di,  etc. heteroaryl rings, which may be identified as follows i.e.,  pyridines, thiophenes, pyrazoles, oxazoles, isoxazoles, thiazoles, isothiazoles, 1,2,4-thiadiazoles, 1,3,5-thiadiazoles, pyrimidines, 1,2,4-oxadiazoles, 1,3,5-oxadiazoles, pyridazines, pyrazines, pyrroles, imidazoles, pyrazoles, 1,2,4-triazines, 1,2,4-triazoles, 1,2,3-triazoles, tetrazoles, 1,2,3,4-oxatriazoles, 1,2,3,4-thiatriazoles, 1,2,4,5-tetrazines, 1, 2, 3-triazines, etc.  In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Applicants merely allege that they have amended the claims to overcome the rejection. and m does not constitute chemically inappropriate genus of compounds. This is not persuasive 1 The variables m, R1 and A all vary. The staggering arrangement of possibilities does not even permit classification of the claimed subject matter.  Let alone be searched.  Further, the search is extremely burdensome .Formula I encompasses such diversity with enormous variations of the substituents encompassing such breath of any and all 5- to 6-membered heteroaryl containing moieties.  A pyrimidine ring is NOT the same structural feature as a pyridine. A thiazole is not the same structure as a benzothiazole..  Moreover, a reference for an oxazine would not be a reference for an oxazole.  A dihydroquinoline is chemically different for dihydroindoline..    
 Applicants have failed to amend the claims to overcome this rejection.                          
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action and if limited to the subject matter indicated as being examinable, supra.
Claims 3, 4, 6, 9, 10, 13, 16, 18-20, 23 and 24 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if rewritten directed solely to the elected compounds.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated




 information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
February 25, 2021